     Case 2:15-cv-00109-JVS-AGR Document 148 Filed 09/24/20 Page 1 of 2 Page ID #:969



       Nicolette Glazer Esq., SBN209713
 1
       Law Offices of Larry R Glazer
 2     1999 Avenue of the Stars #1100
       Century City, CA 90067
 3
       Telephone: 310-407-5353
 4     Facsimile: 310-407-5354
 5
       Email:nicolette@glazerandglazer.com

 6     Pro Bono Attorneys for Plaintiff
 7
                                  UNITED STATES DISTRICT COURT
 8
                                CENTRAL DISTRICT OF CALIFORNIA
 9

10
       LAFONZO R. TURNER                             )   CASE NO: CV 15-109-JVS (AGR)
11
                                                     )
                             PLAINTIFF,              )   HONORABLE JUDGE JAMES V.
12
                                                     )   SELNA
             vs.                                     )
13
                                                     )   ORDER ON STIPULATION TO
                                                     )   CONTINUE TRIAL RELATED
14
       MATTHEW CATES et al;                          )   DEADLINES AND DATES
                                                     )
15
                                                     )
                             DEFENDANTS.             )
16
                                                     )
                                                     )
17
                                                     )
                                                     )
18
                                                     )
                                                     )
19

20     The parties having filed a Joint Stipulation to extend dates and deadlines in this
21     action, and good cause appearing, IT IS HEREBY ORDERED that the dates and
22
       deadlines in this action be continued as follows:
23

24        1. Jury Trial from December 15, 2020 to April 13, 2021.
25
       File Findings of Fact and Conclusions of Law by April 6, 2021
26
          2. Final PreTrial Conference from Dec 1, 2020 at 11:00 a.m. to March 29, 2021.
27

28           [Note date change.]

                                                         -1-
                   Proposed Order In Re: Stipulation to Continue Trial Related Deadlines and Dates
     Case 2:15-cv-00109-JVS-AGR Document 148 Filed 09/24/20 Page 2 of 2 Page ID #:970



       File PreTrial Documents not later than March 23, 2021
 1

 2     File motions in limine not later than March 16, 2021
 3        3. Discovery Cut-off from Sept 29, 2020 to 28 February 2021
 4
          4. Expert Discovery Cut-off from Nov 25, 2020 to March 25, 2021
 5
       Initial disclosure of Experts not later than March 1, 2021
 6

 7     Rebuttal disclosure of Experts not later than March 30, 2021
 8        5. Law and Motion Cut-off March 1, 2021.
 9
       Motions to be filed and served not later than Feb 1, 2021
10

11     Dated: September 24, 2020
12

13
                                         ____________________
14
                                         United States District Judge
15                                       James V Selna
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      -2-
                Proposed Order In Re: Stipulation to Continue Trial Related Deadlines and Dates
